Exhibit 10.5

SUBSCRIPTION AGREEMENT

Conyers Park II Acquisition Corp.

999 Vanderbilt Beach Road, Suite 601

Naples, Florida 34108

Ladies and Gentlemen:

This Subscription Agreement (this “Subscription Agreement”) is being entered
into as of the date set forth on the signature page hereto, by and between
Conyers Park II Acquisition Corp., a Delaware corporation (“Conyers”), and the
undersigned subscriber (the “Investor” and each of Conyers and the Investor, a
“Party”), in connection with the Agreement and Plan of Merger, dated as of the
date hereof (as may be amended, supplemented or otherwise modified from time to
time, the “Transaction Agreement”), by and among Conyers, Advantage Solutions,
Inc., a Delaware corporation (the “Company”), Karman TopCo L.P., a Delaware
limited partnership (“Karman Topco”), and CP II Merger Sub, Inc., a Delaware
corporation (“Merger Sub”), pursuant to which, among other things, Merger Sub
will merge with and into the Company, with the Company as the surviving company
in the merger and, after giving effect to such merger, will become a
wholly-owned subsidiary of Conyers, on the terms and subject to the conditions
therein (the transactions contemplated by the Transaction Agreement, including
the merger, the “Transaction”). In connection with the Transaction, Conyers is
seeking commitments from interested investors to purchase, contingent upon, and
substantially concurrently with the closing of the Transaction, shares of
Conyers’s class A common stock, par value $0.0001 per share (the “Shares”), in a
private placement for a purchase price of $10.00 per share (the “Per Share
Purchase Price”). On or about the date of this Subscription Agreement, Conyers
is entering into subscription agreements (the “Other Subscription Agreements”
and together with the Subscription Agreement, the “Subscription Agreements”)
with certain other investors (the “Other Investors” and together with the
Investor, the “Investors”), pursuant to which the Investors, severally and not
jointly, have agreed to purchase on the closing date of the Transaction,
inclusive of the Shares subscribed for by the Investor, an aggregate amount of
up to Shares, at the Per Share Purchase Price. The aggregate purchase price to
be paid by the Investor for the subscribed Shares (as set forth on the signature
page hereto) is referred to herein as the “Subscription Amount.”

In connection therewith, and in consideration of the foregoing and the mutual
representations, warranties and covenants, and subject to the conditions, set
forth herein, and intending to be legally bound hereby, each of the Investor and
Conyers acknowledges and agrees as follows:

1. Subscription.

a. The Investor hereby, severally and not jointly, irrevocably subscribes for
and agrees to purchase from Conyers the number of Shares set forth on the
signature page of this Subscription Agreement on the terms and subject to the
conditions provided for herein. The Investor acknowledges and agrees that
Conyers reserves the right to accept or reject the Investor’s subscription for
the Shares for any reason or for no reason, in whole or in part, at any time
prior to its acceptance, and the same shall be deemed to be accepted by Conyers
only when this Subscription Agreement is signed by a duly authorized person by
or on behalf of Conyers; Conyers may do so in counterpart form.

b. If (and solely if) the Redemption Event (as defined below) has occurred, then
Conyers will provide the Investor written notice (via email) of such Redemption
Event and the number of Accordion Shares, in each case no later than 11:59 p.m.
Eastern Time on the second business day prior to the Special Meeting. The
Investor hereby, severally and not jointly, shall have the option exercisable at
the discretion of the Investor no earlier than one (1) business day prior to the
Special Meeting (as defined in the Transaction Agreement) and no later than one
(1) business day prior to the Closing Date to, by delivery of written notice
(via email) to Conyers (the “Accordion Subscription Notice”), to irrevocably
subscribe for and purchase from Conyers all or a portion of the Accordion Shares
at the Per Share Purchase Price (the “Accordion Shares”). The Accordion
Subscription Notice will set forth the number of Accordion Shares the Investors
is committing to subscribe for, along with the aggregate purchase price to be
paid by the Investor for such Accordion Shares. If the aggregate number of
Accordion Shares with respect to which Conyers has received an Accordion
Subscription Notice from the Investor and [●] or any of their respective
permitted assignees (collectively, the “Additional PIPE Investors”) is (i) less
than the full amount



--------------------------------------------------------------------------------

of the Accordion Shares, then Conyers may (in its sole discretion) reject each
Accordion Subscription Notice and issue no Accordion Shares, (ii) equal to the
number of Accordion Shares, then Conyers may not reject a validly delivered
notice for the purchase of all such Accordion Shares or (iii) greater than the
number of Accordion Shares, then Conyers may not reject a validly delivered
notice for the purchase of such Accordion Shares, provided, however, that (in
the case of this clause (iii)) each Additional PIPE Investor that delivered an
Accordion Subscription Notice shall have the number of Accordion Shares which it
is entitled to acquire reduced on a pro rata basis based on the number of
Accordion Shares that all Additional PIPE Investors irrevocably subscribed to
purchase pursuant to their respective Accordion Subscription Notices. For the
purpose of this Subscription Agreement, except where the context otherwise
requires, all references to “Shares” shall include the Accordion Shares and the
number of Shares and purchase price set forth on the signature page hereto
(including, for clarify, for the purposes of the definition of Subscription
Amount) shall be deemed to be updated for the addition of the Accordion Shares
subscribed for, if any, as determined pursuant to this Section 1(b), and the
aggregate purchase price to be paid for those Accordion Shares. For the purpose
of this Section 1b:

(i) “Accordion Shares” means a number of Shares equal to the lesser of (x) the
Shortfall Amount divided by the Per Share Purchase Price and (y) 25,000,000;

(ii) “Redemption Event” means that, solely as a result of either or both,
(x) the aggregate amount of payments required to be made in connection with the
Acquiror Stockholder Redemption (as defined in the Transaction Agreement) and/or
(y) a failure of any other investor party to a Subscription Agreement (as
defined in the Transaction Agreement) to fund the full amount of its
subscription thereunder when due, Conyers and Investor each acting reasonably
and in good faith mutually agree that the condition in Section 9.01(f) of the
Transaction Agreement is not reasonably expected to be satisfied at the Closing;
and

(iii) “Shortfall Amount” means the amount by which the aggregate value of the
Available Closing Acquiror Cash (as defined in the Transaction Agreement) is
reasonably expected to be less than $1,150,000,000 (for the avoidance of doubt,
after taking into account amounts available and reasonably expected to be funded
at the Closing pursuant to clauses (ii), (iv) and (v) of the definition
thereof).

2. Closing. The closing of the sale of the Shares contemplated hereby (the
“Closing”) is contingent upon the substantially concurrent consummation of the
Transaction. The Closing shall occur on the date of, and substantially
concurrently with and conditioned upon the effectiveness of, the Transaction.
Upon (a) satisfaction or waiver of the conditions set forth in Section 3 below
and (b) (other than with respect to the Accordion Shares) delivery of written
notice from (or on behalf of) Conyers to the Investor (the “Closing Notice”),
that Conyers reasonably expects all conditions to the closing of the Transaction
to be satisfied or waived on a date that is not less than five (5) business days
from the date on which the Closing Notice is delivered to the Investor, the
Investor shall deliver to Conyers, three (3) business days (or one (1) business
day in the case of the Accordion Shares) prior to the closing date specified in
the Closing Notice (the “Closing Date”), the Subscription Amount by wire
transfer of United States dollars in immediately available funds to the
account(s) specified by Conyers in the Closing Notice. On the Closing Date,
Conyers shall issue a number of Shares to the Investor set forth on the
signature page to this Subscription Agreement and subsequently cause such Shares
to be registered in book entry form in the name of the Investor on Conyers’s
share register; provided, however, that Conyers’s obligation to issue the Shares
to the Investor is contingent upon Conyers having received the Subscription
Amount in full accordance with this Section 2. If the Closing does not occur
within two (2) business days following the Closing Date specified in the Closing
Notice, Conyers shall promptly (but not later than one (1) business day
thereafter) return the Subscription Amount in full to the Investor. For purposes
of this Subscription Agreement, “business day” shall mean a day other than a
Saturday, Sunday or other day on which commercial banks in New York, New York
are authorized or required by Law to close.

3. Closing Conditions.

a. The obligation of the parties hereto to consummate the purchase and sale of
the Shares pursuant to this Subscription Agreement is subject to the following
conditions:

 

2



--------------------------------------------------------------------------------

(i) no applicable governmental authority shall have enacted, issued,
promulgated, enforced or entered any judgment, order, law, rule or regulation
(whether temporary, preliminary or permanent) which is then in effect and has
the effect of making consummation of the transactions contemplated hereby
illegal or otherwise restraining or prohibiting consummation of the transactions
contemplated hereby;

(ii) no suspension of the qualification of the Shares for offering or sale or
trading in any applicable jurisdiction, or initiation or threatening of any
proceedings for any such purposes, shall have occurred; and

(iii) all conditions precedent to the closing of the Transaction under the
Transaction Agreement shall have been satisfied or waived (as determined by the
parties to the Transaction Agreement and other than those conditions under the
Transaction Agreement which, by their nature, are to be fulfilled at the closing
of the Transaction, including to the extent that any such condition is dependent
upon the consummation of the purchase and sale of the Shares pursuant to this
Subscription Agreement).

b. The obligation of Conyers to consummate the issuance and sale of the Shares
pursuant to this Subscription Agreement shall be subject to the condition that
all representations and warranties of the Investor contained in this
Subscription Agreement are true and correct in all material respects (other than
representations and warranties that are qualified as to materiality or Material
Adverse Effect, which representations and warranties shall be true in all
respects) at and as of the Closing Date, and consummation of the Closing shall
constitute a reaffirmation by the Investor of each of the representations and
warranties of the Investor contained in this Subscription Agreement as of the
Closing Date.

c. The obligation of the Investor to consummate the purchase of the Shares
pursuant to this Subscription Agreement shall be subject to the conditions that
(i) all representations and warranties of Conyers contained in this Subscription
Agreement shall be true and correct in all material respects (other than
representations and warranties that are qualified as to materiality or Material
Adverse Effect (as defined herein), which representations and warranties shall
be true in all respects) at and as of the Closing Date, and consummation of the
Closing shall constitute a reaffirmation by Conyers of each of the
representations and warranties of Conyers contained in this Subscription
Agreement as of the Closing Date and (ii) Conyers shall have performed,
satisfied and complied in all material respects with all covenants, agreements
and conditions required by the Subscription Agreement to be performed, satisfied
or complied with by it at or prior to Closing.

4. Further Assurances. At or prior to Closing, the parties hereto shall execute
and deliver or cause to be executed and delivered such additional documents and
take such additional actions as the parties reasonably may deem to be practical
and necessary in order to consummate the subscription as contemplated by this
Subscription Agreement.

5. Conyers Representations and Warranties. Conyers represents and warrants to
the Investor that:

a. Conyers is a corporation duly incorporated, validly existing and in good
standing under the laws of the State of Delaware. Conyers has all corporate
power and authority to own, lease and operate its properties and conduct its
business as presently conducted and to enter into, deliver and perform its
obligations under this Subscription Agreement.

b. As of the Closing Date, the Shares will be duly authorized and, when issued
and delivered to the Investor against full payment therefor in accordance with
the terms of this Subscription Agreement, the Shares will be validly issued,
fully paid and non-assessable and will not have been issued in violation of or
subject to any preemptive or similar rights created under Conyers’s certificate
of incorporation (as amended to the Closing Date) or under the General
Corporation Law of the State of Delaware.

 

3



--------------------------------------------------------------------------------

c. This Subscription Agreement has been duly authorized, executed and delivered
by Conyers and, assuming that this Subscription Agreement constitutes the valid
and binding agreement of the Investor, this Subscription Agreement is
enforceable against Conyers in accordance with its terms, except as may be
limited or otherwise affected by (i) bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium or other laws relating to or affecting
the rights of creditors generally, or (ii) principles of equity, whether
considered at law or equity. Conyers is not required to obtain any consent,
waiver, authorization or order of, give any notice to, or make any filing or
registration with, any court or other federal, state, local or other
governmental authority, self-regulatory organization or other person in
connection with the execution, delivery and performance by Conyers of this
Subscription Agreement (including, without limitation, the issuance of the
Shares), other than (i) filings with the U.S. Securities and Exchange Commission
(the “SEC”), (ii) filings required by applicable state securities laws,
(iii) filings required by the Nasdaq, or such other applicable stock exchange on
which Conyers’s common stock is then listed, and (iv) the failure of which to
obtain would not be reasonably likely to have, individually or in the aggregate,
a Material Adverse Effect.

d. The issuance and sale of the Shares and the compliance by Conyers with all of
the provisions of this Subscription Agreement and the consummation of the
transactions herein will be done in accordance with the Nasdaq marketplace rules
and the issuance and sale of the Shares and the compliance by Conyers with all
of the provisions of this Subscription Agreement and the consummation of the
transactions contemplated herein will not conflict with or result in a breach or
violation of any of the terms or provisions of, or constitute a default under,
or result in the creation or imposition of any lien, charge or encumbrance upon
any of the property or assets of Conyers or any of its subsidiaries pursuant to
the terms of (i) any indenture, mortgage, deed of trust, loan agreement, lease,
license or other agreement or instrument to which Conyers or any of its
subsidiaries is a party or by which Conyers or any of its subsidiaries is bound
or to which any of the property or assets of Conyers is subject that would
reasonably be expected to have a material adverse effect on the business,
financial condition or results of operations or prospects of Conyers and its
subsidiaries, taken as a whole (a “Material Adverse Effect”) or materially
affect the validity of the Shares or the legal authority of Conyers to comply in
all material respects with the terms of this Subscription Agreement; (ii) result
in any violation of the provisions of the organizational documents of Conyers;
or (iii) result in any violation of any statute or any judgment, order, rule or
regulation of any court or governmental agency or body, domestic or foreign,
having jurisdiction over Conyers or any of their properties that would
reasonably be expected to have a Material Adverse Effect or materially affect
the validity of the Shares or the legal authority of Conyers to comply in all
material respects with this Subscription Agreement.

e. As of the date hereof, Conyers has not received any written communication
from a governmental entity that alleges that Conyers is not in compliance with
or is in default or violation of any applicable law, except where such
non-compliance, default or violation would not be reasonably likely to have,
individually or in the aggregate, a Material Adverse Effect.

f. As of the date hereof, each report, form, statement, schedule, prospectus,
proxy, registration statement and other document, if any, (the “SEC Reports”)
required to be filed by Conyers with the SEC complied in all material respects
with the applicable requirements of the Securities Act of 1933, as amended (the
“Securities Act”) and the Securities Exchange Act of 1934, as amended (the
“Exchange Act”) and the rules and regulations of the SEC promulgated thereunder,
and none of the SEC Reports, when filed, contained any untrue statement of a
material fact or omitted to state a material fact required to be stated therein
or necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading. The financial
statements of Conyers included in the SEC Reports comply in all material
respects with applicable accounting requirements and the rules and regulations
of the SEC with respect thereto as in effect at the time of filing and fairly
present in all material respects the financial position of Conyers as of and for
the dates thereof and the results of operations and cash flows for the periods
then ended, subject, in the case of unaudited statements, to normal, year-end
audit adjustments. A copy of each SEC Report is available to the Investor via
the SEC’s EDGAR system. To the knowledge of Conyers, there are no outstanding or
unresolved comments in comment letters from the staff of the Division of
Corporation Finance of the SEC with respect to any of the SEC Reports as of the
date hereof.

g. [Intentionally Omitted].

h. As of the date of this Subscription Agreement, the authorized capital stock
of Conyers consists of 1,000,000 shares of preferred stock, par value $0.0001
per share (“Preferred Shares”) and 550,000,000 shares of common stock, par value
$0.0001 per share including (i) 500,000,000 shares of Class A Common Stock
(“Class A Shares”) and (ii) 50,000,000 shares of Class B Common Stock (the
“Class B Shares”). As of the date of this Subscription Agreement, (i) no
Preferred Shares are issued and outstanding, (ii) 45,000,000 Class A Shares are

 

4



--------------------------------------------------------------------------------

issued and outstanding, (iii) 11,250,000 Class B Shares are issued and
outstanding, and (iv) 11,250,000 redeemable warrants and 7,333,333 private
placement warrants to acquire Class A Shares are outstanding. All (A) issued and
outstanding Class A Shares and Class B Shares have been duly authorized and
validly issued, are fully paid and are non-assessable and (B) outstanding
warrants have been duly authorized and validly issued. Except as set forth above
and pursuant to the Other Subscription Agreements, the Transaction Agreement and
the other agreements and arrangements referred to therein, as of the date
hereof, there are no outstanding options, warrants or other rights to subscribe
for, purchase or acquire from Conyers any Class A Shares, Class B Shares or
other equity interests in Conyers, or securities convertible into or
exchangeable or exercisable for such equity interests. As of the date hereof,
Conyers has no subsidiaries, other than Merger Sub, and does not own, directly
or indirectly, interests or investments (whether equity or debt) in any person,
whether incorporated or unincorporated. There are no stockholder agreements,
voting trusts or other agreements or understandings to which Conyers is a party
or by which it is bound relating to the voting of any securities of Conyers,
other than (1) as set forth in the SEC Reports and (2) as contemplated by the
Transaction Agreement.

i. The issued and outstanding Class A Shares are registered pursuant to
Section 12(b) of the Exchange Act, and are listed for trading on Nasdaq. As of
the date hereof, there is no suit, action, proceeding or investigation pending
or, to the knowledge of Conyers, threatened against Conyers by Nasdaq or the
SEC, respectively, to prohibit or terminate the listing of the Class A Shares.
Conyers has taken no action that is designed to terminate the listing of the
Class A Shares on Nasdaq or the registration of the Class A Shares under the
Exchange Act.

j. Assuming the accuracy of the Investor’s representations and warranties set
forth in Section 6, no registration under the Securities Act is required for the
offer and sale of the Shares by Conyers to the Investor hereunder. The Shares
(i) were not offered by any form of general solicitation or general advertising
and (ii) are not being offered in a manner involving a public offering under, or
in a distribution in violation of, the Securities Act, or any state securities
laws.

k. Except for such matters as have not had and would not be reasonably likely to
have, individually or in the aggregate, a Material Adverse Effect, as of the
date hereof, there is no (i) action, suit, claim or other proceeding, in each
case by or before any governmental authority pending, or, to the knowledge of
Conyers, threatened against Conyers or (ii) judgment, decree, injunction, ruling
or order of any governmental entity or arbitrator outstanding against Conyers.

l. Conyers has not entered into any agreement or arrangement entitling any
agent, broker, investment banker, financial advisor or other person to any
broker’s or finder’s fee or any other commission or similar fee in connection
with the transactions contemplated by this Subscription Agreement for which the
undersigned could become liable. Other than Goldman Sachs & Co. LLC, Morgan
Stanley & Co. LLC or any of their respective affiliates (collectively, the
“Placement Agents”), Conyers is not aware of any person that has been or will be
paid (directly or indirectly) remuneration for solicitation of purchasers in
connection with the sale of any Shares.

m. Conyers is not, and immediately after receipt of payment for the Shares, will
not be, an “investment company” within the meaning of the Investment Company Act
of 1940, as amended.

n. Conyers understands that the foregoing representations and warranties shall
be deemed material and to have been relied upon by the undersigned.

6. Investor Representations and Warranties. The Investor represents and warrants
to Conyers that:

a. The Investor, or each of the funds managed by or affiliated with the Investor
for which the Investor is acting as nominee, as applicable, (i) is a “qualified
institutional buyer” (as defined in Rule 144A under the Securities Act) or an
institutional “accredited investor” (within the meaning of Rule 501(a) under the
Securities Act), in each case, satisfying the applicable requirements set forth
on Schedule A, (ii) is acquiring the Shares only for his, her or its own account
and not for the account of others, or if the Investor is subscribing for the
Shares as a fiduciary or agent for one or more investor accounts, the Investor
has full investment discretion with respect to each such account, and the full
power and authority to make the acknowledgements, representations and agreements
herein on behalf of each owner of each such account, and (iii) is not acquiring
the Shares with a view to, or for offer or sale in connection with, any
distribution thereof in violation of the Securities Act (and shall provide the
requested information set forth on Schedule A). The Investor is not an entity
formed for the specific purpose of acquiring the Shares and is an “institutional
account” as defined by FINRA Rule 4512(c).

 

5



--------------------------------------------------------------------------------

b. The Investor acknowledges and agrees that the Shares are being offered in a
transaction not involving any public offering within the meaning of the
Securities Act and that the Shares have not been registered under the Securities
Act. The Investor acknowledges and agrees that the Shares may not be offered,
resold, transferred, or otherwise disposed of by the Investor absent an
effective registration statement under the Securities Act except (i) to Conyers
or a subsidiary thereof, (ii) to non-U.S. persons pursuant to offers and sales
that occur outside the United States within the meaning of Regulation S under
the Securities Act or (iii) pursuant to another applicable exemption from the
registration requirements of the Securities Act, and in each of clauses (i) and
(iii) in accordance with any applicable securities laws of the states and other
jurisdictions of the United States, and that any certificates representing the
Shares shall contain a restrictive legend to such effect and, as a result, the
Investor may not be able to readily resell the Shares and may be required to
bear the financial risk of an investment in the Shares for an indefinite period
of time. The Investor acknowledges and agrees that the Shares will not
immediately be eligible for resale pursuant to Rule 144 of the Securities Act
(“Rule 144”). The Investor acknowledges and agrees that it has been advised to
consult legal counsel prior to making any offer, resale, transfer, pledge or
disposition of any of the Shares.

c. The Investor acknowledges and agrees that the Investor is purchasing the
Shares from Conyers. The Investor further acknowledges that there have been no
representations, warranties, covenants and agreements made to the Investor by or
on behalf of Conyers, the Company, any of their respective affiliates or any
control persons, officers, directors, employees, partners, agents or
representatives of any of the foregoing or any other person or entity, expressly
or by implication, other than those representations, warranties, covenants and
agreements of Conyers expressly set forth in Section 5 of this Subscription
Agreement.

d. The Investor’s acquisition and holding of the Shares will not constitute or
result in a non-exempt prohibited transaction under Section 406 of the Employee
Retirement Income Security Act of 1974, as amended, Section 4975 of the Internal
Revenue Code of 1986, as amended, or any applicable similar law.

e. The Investor acknowledges and agrees that the Investor has received such
information as the Investor deems necessary in order to make an investment
decision with respect to the Shares, including, with respect to Conyers, the
Transaction and the business of the Company and its subsidiaries. Without
limiting the generality of the foregoing, the Investor acknowledges Conyers’s
filings with the SEC have been available for Investor to review. The Investor
acknowledges and agrees that the Investor and the Investor’s professional
advisor(s), if any, have had the full opportunity to ask such questions, receive
such answers and obtain such information as the Investor and such Investor’s
professional advisor(s), if any, have deemed necessary to make an investment
decision with respect to the Shares.

f. The Investor became aware of this offering of the Shares solely by means of
direct contact between the Investor and Conyers, the Company or a representative
of Conyers or the Company, and the Shares were offered to the Investor solely by
direct contact between the Investor and Conyers, the Company or a representative
of Conyers or the Company. The Investor did not become aware of this offering of
the Shares, nor were the Shares offered to the Investor, by any other means. The
Investor acknowledges that the Shares (i) were not offered by any form of
general solicitation or general advertising and (ii) are not being offered in a
manner involving a public offering under, or in a distribution in violation of,
the Securities Act, or any state securities laws. The Investor acknowledges that
it is not relying upon, and has not relied upon, any statement, representation
or warranty made by any person, firm or corporation (including, without
limitation, Conyers, the Company, the Placement Agents, any of their respective
affiliates or any control persons, officers, directors, employees, partners,
agents or representatives of any of the foregoing), other than the
representations and warranties of Conyers contained in Section 5 of this
Subscription Agreement, in making its investment or decision to invest in
Conyers.

g. The Investor acknowledges that it is aware that there are substantial risks
incident to the purchase and ownership of the Shares, including those set forth
in Conyers’s filings with the SEC. The Investor has such knowledge and
experience in financial and business matters as to be capable of evaluating the
merits and risks of an investment in the Shares, and the Investor has sought
such accounting, legal and tax advice as the Investor has considered necessary
to make an informed investment decision. The Investor will not look to the
Placement Agents for all or part of any such loss or losses the Investor may
suffer, is able to sustain a complete loss on its investment in the Shares and
has no reason to anticipate any change in circumstances, financial or otherwise,
which may cause or require any sale or distribution of all or any part of the
Shares.

 

6



--------------------------------------------------------------------------------

h. Alone, or together with any professional advisor(s), the Investor has
analyzed and considered the risks of an investment in the Shares and determined
that the Shares are a suitable investment for the Investor and that the Investor
is able at this time and in the foreseeable future to bear the economic risk of
a total loss of the Investor’s investment in Conyers. The Investor acknowledges
specifically that a possibility of total loss exists.

i. In making its decision to purchase the Shares, the Investor has relied solely
upon independent investigation made by the Investor. Without limiting the
generality of the foregoing, the Investor has not relied on any statements or
other information provided by or on behalf of either Placement Agent or any of
their respective affiliates or any control persons, officers, directors,
employees, partners, agents or representatives of any of the foregoing
concerning Conyers, the Company, the Transaction, the Transaction Agreement,
this Subscription Agreement or the transactions contemplated hereby or thereby,
the Shares or the offer and sale of the Shares.

j. The Investor acknowledges that the Placement Agents: (i) have not provided
the Investor with any information or advice with respect to the Shares,
(ii) have not made or make any representation, express or implied as to Conyers,
the Company, the Company’s credit quality, the Shares or the Investor’s purchase
of the Shares, (iii) have not acted as the Investor’s financial advisor or
fiduciary in connection with the issue and purchase of Shares, (iv) may have
acquired, or during the term of the Shares may acquire, non-public information
with respect to the Company, which, subject to the requirements of applicable
law, the Investor agrees need not be provided to it, (v) may have existing or
future business relationships with Conyers and the Company (including, but not
limited to, lending, depository, risk management, advisory and banking
relationships) and will pursue actions and take steps that it deems or they deem
necessary or appropriate to protect its or their interests arising therefrom
without regard to the consequences for a holder of Shares, and that certain of
these actions may have material and adverse consequences for a holder of Shares.

k. The Investor acknowledges that it has not relied on the Placement Agents in
connection with its determination as to the legality of its acquisition of the
Shares or as to the other matters referred to herein and the Investor has not
relied on any investigation that the Placement Agents, any of their affiliates
or any person acting on their behalf have conducted with respect to the Shares,
Conyers or the Company. The Investor further acknowledges that it has not relied
on any information contained in any research reports prepared by the Placement
Agents or any of their affiliates.

l. The Investor acknowledges and agrees that no federal or state agency has
passed upon or endorsed the merits of the offering of the Shares or made any
findings or determination as to the fairness of this investment.

m. The Investor, if not an individual, has been duly formed or incorporated and
is validly existing and is in good standing under the laws of its jurisdiction
of formation or incorporation, with power and authority to enter into, deliver
and perform its obligations under this Subscription Agreement.

n. The execution, delivery and performance by the Investor of this Subscription
Agreement are within the powers of the Investor, have been duly authorized and
will not constitute or result in a breach or default under or conflict with any
order, ruling or regulation of any court or other tribunal or of any
governmental commission or agency, or any agreement or other undertaking, to
which the Investor is a party or by which the Investor is bound, and, if the
Investor is not an individual, will not violate any provisions of the Investor’s
organizational documents, including, without limitation, its incorporation or
formation papers, bylaws, indenture of trust or partnership or operating
agreement, as may be applicable. The signature on this Subscription Agreement is
genuine, and the signatory, if the Investor is an individual, has legal
competence and capacity to execute the same or, if the Investor is not an
individual, the signatory has been duly authorized to execute the same, and,
assuming that this Subscription Agreement constitutes the valid and binding
agreement of Conyers, this Subscription Agreement constitutes a legal, valid and
binding obligation of the Investor, enforceable against the Investor in
accordance with its terms except as may be limited or otherwise affected by
(i) bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium or
other laws relating to or affecting the rights of creditors generally, and
(ii) principles of equity, whether considered at law or equity.

 

7



--------------------------------------------------------------------------------

o. The Investor is not (i) a person or entity named on the List of Specially
Designated Nationals and Blocked Persons administered by the U.S. Treasury
Department’s Office of Foreign Assets Control (“OFAC”) or in any Executive Order
issued by the President of the United States and administered by OFAC (“OFAC
List”), or a person or entity prohibited by any OFAC sanctions program, (ii) a
Designated National as defined in the Cuban Assets Control Regulations, 31
C.F.R. Part 515, or (iii) a non-U.S. shell bank or providing banking services
indirectly to a non-U.S. shell bank (each, a “Prohibited Investor”). The
Investor agrees to provide law enforcement agencies, if requested thereby, such
records as required by applicable law, provided that the Investor is permitted
to do so under applicable law. If the Investor is a financial institution
subject to the Bank Secrecy Act (31 U.S.C. Section 5311 et seq.) (the “BSA”), as
amended by the USA PATRIOT Act of 2001 (the “PATRIOT Act”), and its implementing
regulations (collectively, the “BSA/PATRIOT Act”), the Investor maintains
policies and procedures reasonably designed to comply with applicable
obligations under the BSA/PATRIOT Act. To the extent required, it maintains
policies and procedures reasonably designed for the screening of its investors
against the OFAC sanctions programs, including the OFAC List. To the extent
required by applicable law, the Investor maintains policies and procedures
reasonably designed to ensure that the funds held by the Investor and used to
purchase the Shares were legally derived and were not obtained from a Prohibited
Investor.

p. No disclosure or offering document has been prepared by either Placement
Agent or any of their respective affiliates in connection with the offer and
sale of the Shares.

q. Neither Placement Agent, nor any of its respective affiliates nor any control
persons, officers, directors, employees, partners, agents or representatives of
any of the foregoing have made any independent investigation with respect to
Conyers, the Company or its subsidiaries or any of their respective businesses,
or the Shares or the accuracy, completeness or adequacy of any information
supplied to the Investor by Conyers.

r. When required to deliver payment to Conyers pursuant to Section 2 above, the
Investor will have sufficient funds to pay the Subscription Amount and
consummate the purchase and sale of the Shares pursuant to this Subscription
Agreement.

s. Neither the due diligence investigation conducted by the undersigned in
connection with making its decision to acquire the Shares nor any
representations and warranties made by the undersigned herein shall modify,
amend or affect the undersigned’s right to rely on the truth, accuracy and
completeness of Conyers’s representations and warranties contained herein.

7. Registration Rights. The Investor and Conyers hereby acknowledge and agree
that all of the Shares (including, for the avoidance of doubt, any Accordion
Shares) acquired by the Investor hereunder shall in all respects be subject to
the terms and conditions of the Registration Rights Agreement (as defined in the
Transaction Agreement) and, for all purposes of the Registration Rights
Agreement, shall constitute Entitled Common Shares (as defined in the
Registration Rights Agreement) owned by [●].

8. Termination. This Subscription Agreement shall terminate and be void and of
no further force and effect, and all rights and obligations of the parties
hereunder shall terminate without any further liability on the part of any party
in respect thereof, upon the earliest to occur of (a) such date and time as the
Transaction Agreement is terminated in accordance with its terms, (b) upon the
mutual written agreement of each of the parties hereto and the Company to
terminate the Subscription Agreement, (c) 15 days after the Termination Date (as
defined in the Transaction Agreement, as in effect as of the date hereof), if
the Closing has not occurred by such date or (d) if any of the conditions to
Closing set forth in Section 3 of this Subscription Agreement are not satisfied
or waived on or prior to the Closing, or are not capable of being satisfied on
or prior to the Closing, and, as a result thereof, the transactions contemplated
by this Subscription Agreement will not be and are not consummated at the
Closing (the termination events described in clauses (a)–(d) above,
collectively, the “Termination Events”); provided that nothing herein will
relieve any party from liability for any willful breach hereof prior to the time
of termination, and each party will be entitled to any remedies at law or in
equity to recover losses, liabilities or damages arising from any such willful
breach. Conyers shall notify the Investor of the termination of the Transaction
Agreement promptly after the termination of such agreement. Upon the occurrence
of any Termination Event, this Subscription Agreement shall be

 

8



--------------------------------------------------------------------------------

void and of no further effect and any monies paid by the Investor to Conyers in
connection herewith shall promptly (and in any event within one (1) business
day) following the Termination Event be returned in full to the Investor by wire
transfer of U.S. dollars in immediately available funds to the account specified
by the Investor, without any deduction for or on account of any tax withholding,
charges or set-off, whether or not the Transaction shall have been consummated.

9. Trust Account Waiver. The Investor acknowledges that Conyers is a blank check
company with the powers and privileges to effect a merger, asset acquisition,
reorganization or similar business combination involving Conyers and one or more
businesses or assets. The Investor further acknowledges that, as described in
Conyers’s prospectus relating to its initial public offering dated July 17, 2019
(the “Prospectus”) available at www.sec.gov, substantially all of Conyers’s
assets consist of the cash proceeds of Conyers’s initial public offering and
private placement of its securities, and substantially all of those proceeds
have been deposited in a trust account (the “Trust Account”) for the benefit of
Conyers, its public shareholders and the underwriters of Conyers’s initial
public offering. Except with respect to interest earned on the funds held in the
Trust Account that may be released to Conyers to pay its tax obligations and to
fund certain of its working capital requirements, the cash in the Trust Account
may be disbursed only for the purposes set forth in the Prospectus. For and in
consideration of Conyers entering into this Subscription Agreement, the receipt
and sufficiency of which are hereby acknowledged, the Investor hereby
irrevocably waives any and all right, title and interest, or any claim of any
kind it has or may have in the future, in or to any monies held in the Trust
Account, and agrees not to seek recourse against the Trust Account as a result
of, or arising out of, this Subscription Agreement; provided, however, that
nothing in this Section 9 shall be deemed to limit the Investor’s right, title,
interest or claim to any monies held in the Trust Account by virtue of its
record or beneficial ownership of Class A Shares currently outstanding on the
date hereof, pursuant to a validly exercised redemption right with respect to
any such Class A Shares, except to the extent that the Investor has otherwise
agreed with Conyers to not exercise such redemption right.

10. Miscellaneous.

a. Neither this Subscription Agreement nor any rights that may accrue to the
Investor hereunder (other than the Shares acquired hereunder, if any) may be
transferred or assigned without Conyers’ prior written consent, which shall not
be unreasonably withheld. Notwithstanding the foregoing, the Investor may
(i) assign its rights and obligations under this Subscription Agreement to
(x) one or more of its affiliates (including other investment funds or accounts
managed or advised by the investment manager who acts on behalf of the Investor
or an affiliate thereof) or (y) any equityholder of Investor and (ii) subject to
applicable Law, assign its rights to purchase the Shares pursuant to this
Subscription Agreement (and the corresponding obligations hereunder with respect
to the Shares to which the assignment relates) to any member of management of
the Company as of the date of this Subscription Agreement (the “Current
Management”); provided, that, (x) in the case of each of clauses (i) and (ii) no
such assignment shall relieve the Investor of its obligations hereunder and
(y) Investor may not assign its rights to purchase Shares with respect to
Current Management with respect to Shares in excess of the Management Cap. For
the purpose of this Section 10a, “Management Cap” means the Shares as set forth
on the signature page hereto (excluding any Accordion Shares) multiplied by
0.05x.

b. Conyers may request from the Investor such additional information as Conyers
may deem necessary to register the resale of the Shares and evaluate the
eligibility of the Investor to acquire the Shares, and the Investor shall
promptly provide such information as may reasonably be requested, to the extent
readily available and to the extent consistent with its internal policies and
procedures; provided, that, Conyers agrees to keep any such information provided
by Investor confidential. The Investor acknowledges that Conyers may file a copy
of this Subscription Agreement (or a form of this Subscription Agreement) with
the SEC as an exhibit to a periodic report or a registration statement of
Conyers.

c. The Investor acknowledges that Conyers, the Company, the Placement Agents and
others will rely on the acknowledgments, understandings, agreements,
representations and warranties contained in this Subscription Agreement. Prior
to the Closing, the Investor agrees to promptly notify Conyers, the Company and
the Placement Agents if Investor becomes aware that any of the acknowledgments,
understandings, agreements, representations and warranties made by Investor set
forth in Section 6 above are no longer accurate in any material respect (other
than those acknowledgments, understandings, agreements, representations and
warranties qualified by materiality in which case the Investor shall notify
Conyers, the Company and the Placement Agent if they are no longer accurate in
all respects). The Investor acknowledges and agrees that each purchase by the
Investor of Shares from Conyers will constitute a reaffirmation of the
acknowledgments, understandings, agreements, representations and warranties
herein (as modified by any such notice) by the Investor as of the time of such
purchase.

 

9



--------------------------------------------------------------------------------

d. Conyers, the Investor, the Company and the Placement Agents are each entitled
to rely upon this Subscription Agreement and each is irrevocably authorized to
produce this Subscription Agreement or a copy hereof to any interested party in
any administrative or legal proceeding or official inquiry with respect to the
matters covered hereby; provided, however, that the foregoing clause of this
Section 10(d) shall not give the Company or the Placement Agents any rights
other than those expressly set forth herein and, without limiting the generality
of the foregoing and for the avoidance of doubt, in no event shall the Company
be entitled to rely on any of the representations and warranties of Conyers set
forth in this Subscription Agreement.

e. All of the agreements, representations and warranties made by each party
hereto in this Subscription Agreement shall survive the Closing.

f. This Subscription Agreement may not be modified, waived or terminated (other
than pursuant to the terms of Section 8 above) except by an instrument in
writing, signed by each of the parties hereto, provided, however, that no
modification or waiver by Conyers of the provisions of this Subscription
Agreement shall be effective without the prior written consent of the Company
(other than modifications or waivers that are solely ministerial in nature or
otherwise immaterial and do not affect any economic or any other material term
of this Subscription Agreement). No failure or delay of either party in
exercising any right or remedy hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such right or power, or any
course of conduct, preclude any other or further exercise thereof or the
exercise of any other right or power. The rights and remedies of the parties
hereunder are cumulative and are not exclusive of any rights or remedies that
they would otherwise have hereunder.

g. This Subscription Agreement (including the schedule hereto) constitutes the
entire agreement, and supersedes all other prior agreements, understandings,
representations and warranties, both written and oral, among the parties, with
respect to the subject matter hereof. Except as set forth in Section 7(d),
Section 8, Section 10(c), Section 10(d), Section 10(f), this Section 10(g), the
last sentence of Section 10(k) and Section 11 with respect to the persons
specifically referenced therein, and Section 6 with respect to the Placement
Agents, this Subscription Agreement shall not confer any rights or remedies upon
any person other than the parties hereto, and their respective successor and
assigns, and the parties hereto acknowledge that such persons so referenced are
third party beneficiaries of this Subscription Agreement for the purposes of,
and to the extent of, the rights granted to them, if any, pursuant to the
applicable provisions; provided, that, notwithstanding anything to the contrary
contained in this Subscription Agreement, the Company is an intended third party
beneficiary of each of the provisions of this Subscription Agreement.

h. Except as otherwise provided herein, this Subscription Agreement shall be
binding upon, and inure to the benefit of the parties hereto and their heirs,
executors, administrators, successors, legal representatives, and permitted
assigns, and the agreements, representations, warranties, covenants and
acknowledgments contained herein shall be deemed to be made by, and be binding
upon, such heirs, executors, administrators, successors, legal representatives
and permitted assigns.

i. If any provision of this Subscription Agreement shall be adjudicated by a
court of competent jurisdiction to be invalid, illegal or unenforceable, the
validity, legality or enforceability of the remaining provisions of this
Subscription Agreement shall not in any way be affected or impaired thereby and
shall continue in full force and effect.

j. This Subscription Agreement may be executed in one or more counterparts
(including by facsimile or electronic mail or in .pdf) and by different parties
in separate counterparts, with the same effect as if all parties hereto had
signed the same document. All counterparts so executed and delivered shall be
construed together and shall constitute one and the same agreement.

 

10



--------------------------------------------------------------------------------

k. The parties hereto acknowledge and agree that irreparable damage would occur
in the event that any of the provisions of this Subscription Agreement were not
performed in accordance with their specific terms or were otherwise breached. It
is accordingly agreed that the parties shall be entitled to an injunction or
injunctions to prevent breaches of this Subscription Agreement, without posting
a bond or undertaking and without proof of damages, to enforce specifically the
terms and provisions of this Subscription Agreement, this being in addition to
any other remedy to which such party is entitled at law, in equity, in contract,
in tort or otherwise. The parties hereto acknowledge and agree that the Company
shall be entitled to specifically enforce the Investor’s obligations to fund the
Subscription Amount and the provisions of the Subscription Agreement, in each
case, on the terms and subject to the conditions set forth herein.

l. This Subscription Agreement shall be governed by and construed in accordance
with the laws of the State of Delaware (regardless of the laws that might
otherwise govern under applicable principles of conflicts of laws thereof) as to
all matters (including any action, suit, litigation, arbitration, mediation,
claim, charge, complaint, inquiry, proceeding, hearing, audit, investigation or
reviews by or before any governmental entity related hereto), including matters
of validity, construction, effect, performance and remedies

m. Any notice or communication required or permitted hereunder to be given to
the Investor shall be in writing and either delivered personally, emailed or
sent by overnight mail via a reputable overnight carrier, or sent by certified
or registered mail, postage prepaid, to such address(es) or email address(es)
set forth on the signature page hereto, and shall be deemed to be given and
received (i) when so delivered personally, (ii) when sent, with no mail
undeliverable or other rejection notice, if sent by email, or (iii) three
(3) business days after the date of mailing to the address below or to such
other address or addresses as the Investor may hereafter designate by notice to
Conyers.

n. Each party hereto hereby and any person asserting rights as a third party
beneficiary may do so only if he, she or it irrevocably agrees that any action,
suit or proceeding between or among the parties hereto, whether arising in
contract, tort or otherwise, arising in connection with any disagreement,
dispute, controversy or claim arising out of or relating to this Subscription
Agreement or any related document or any of the transactions contemplated hereby
or thereby (“Legal Dispute”) shall be brought only to the exclusive jurisdiction
of the courts of the State of Delaware or the federal courts located in the
State of Delaware, and each party hereto hereby consents to the jurisdiction of
such courts (and of the appropriate appellate courts therefrom) in any such
suit, action or proceeding and irrevocably waives, to the fullest extent
permitted by law, any objection that it may now or hereafter have to the laying
of the venue of any such suit, action or proceeding in any such court or that
any such suit, action or proceeding that is brought in any such court has been
brought in an inconvenient forum. During the period a Legal Dispute that is
filed in accordance with this Section 10(n) is pending before a court, all
actions, suits or proceedings with respect to such Legal Dispute or any other
Legal Dispute, including any counterclaim, cross-claim or interpleader, shall be
subject to the exclusive jurisdiction of such court. Each party hereto and any
person asserting rights as a third party beneficiary may do so only if he, she
or it hereby waives, and shall not assert as a defense in any Legal Dispute,
that (a) such party is not personally subject to the jurisdiction of the above
named courts for any reason, (b) such action, suit or proceeding may not be
brought or is not maintainable in such court, (c) such party’s property is
exempt or immune from execution, (d) such action, suit or proceeding is brought
in an inconvenient forum, or (e) the venue of such action, suit or proceeding is
improper. A final judgment in any action, suit or proceeding described in this
Section 10(n) following the expiration of any period permitted for appeal and
subject to any stay during appeal shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
applicable laws. EACH OF THE PARTIES HERETO AND ANY PERSON ASSERTING RIGHTS AS A
THIRD PARTY BENEFICIARY MAY DO SO ONLY IF HE, SHE OR IT IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY RIGHT TO TRIAL BY JURY ON ANY CLAIMS OR COUNTERCLAIMS
ASSERTED IN ANY LEGAL DISPUTE RELATING TO THIS SUBSCRIPTION AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY AND FOR ANY COUNTERCLAIM RELATING THERETO. IF
THE SUBJECT MATTER OF ANY SUCH LEGAL DISPUTE IS ONE IN WHICH THE WAIVER OF JURY
TRIAL IS PROHIBITED, NO PARTY HERETO NOR ANY PERSON ASSERTING RIGHTS AS A THIRD
PARTY BENEFICIARY SHALL ASSERT IN SUCH LEGAL DISPUTE A NONCOMPULSORY
COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS SUBSCRIPTION AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY. FURTHERMORE, NO PARTY HERETO NOR ANY PERSON
ASSERTING RIGHTS AS A THIRD PARTY BENEFICIARY SHALL SEEK TO CONSOLIDATE ANY SUCH
LEGAL DISPUTE WITH A SEPARATE ACTION OR OTHER LEGAL PROCEEDING IN WHICH A JURY
TRIAL CANNOT BE WAIVED.

 

11



--------------------------------------------------------------------------------

11. Non-Reliance and Exculpation. The Investor acknowledges that it is not
relying upon, and has not relied upon, any statement, representation or warranty
made by any person, firm or corporation (including, without limitation, the
Placement Agents, any of their respective affiliates or any control persons,
officers, directors, employees, partners, agents or representatives of any of
the foregoing), other than the statements, representations and warranties of
Conyers expressly contained in Section 5 of this Subscription Agreement, in
making its investment or decision to invest in Conyers. This Subscription
Agreement may only be enforced against, and any claim or cause of action based
upon, arising out of, or related to this Subscription Agreement or the
transactions contemplated hereby may only be brought against, the entities that
are expressly named as Parties and then only with respect to the specific
obligations set forth herein with respect to such Party. The Investor
acknowledges and agrees that none of (i) any other investor pursuant to this
Subscription Agreement or any Other Subscription Agreement (including the
investor’s respective affiliates or any control persons, officers, directors,
employees, partners, agents or representatives of any of the foregoing),
(ii) the Placement Agents, their respective affiliates or any control persons,
officers, directors, employees, partners, agents or representatives of any of
the foregoing, or (iii) any other party to the Transaction Agreement or any
Non-Party Affiliate other than Conyers, shall have any liability to the
Investor, or to any other investor, pursuant to, arising out of or relating to
this Subscription Agreement or any Other Subscription Agreement, the negotiation
hereof or thereof or its subject matter, or the transactions contemplated hereby
or thereby, including, without limitation, with respect to any action heretofore
or hereafter taken or omitted to be taken by any of them in connection with the
purchase of the Shares or with respect to any claim (whether in tort, contract
or otherwise) for breach of this Subscription Agreement or in respect of any
written or oral representations made or alleged to be made in connection
herewith, as expressly provided herein, or for any actual or alleged
inaccuracies, misstatements or omissions with respect to any information or
materials of any kind furnished by Conyers, the Company, the Placement Agents or
any Non-Party Affiliate concerning Conyers, the Company, the Placement Agents,
any of their controlled affiliates, this Subscription Agreement or the
transactions contemplated hereby; provided that the foregoing shall not preclude
or limit the Investor from contesting any claim or action brought by the Company
against the Investor under this Subscription Agreement. For purposes of this
Subscription Agreement, “Non-Party Affiliates” means each former, current or
future officer, director, employee, partner, member, manager, direct or indirect
equityholder or affiliate of Conyers, the Company, any Placement Agent or any of
Conyers’s, the Company’s or any Placement Agent’s controlled affiliates or any
family member of the foregoing. Conyers acknowledges and agrees that, except for
the Investor (and then only to the extent of the specific obligations undertaken
by the Investor in this Subscription Agreement), (a) no past, present or future
director, officer, employee, sponsor, incorporator, member, partner,
stockholder, affiliate, agent, attorney, advisor or representative or affiliate
of the Investor and (b) no past, present or future director, officer, employee,
sponsor, incorporator, member, partner, stockholder, affiliate, agent, attorney,
advisor or representative or affiliate of any of the foregoing shall have any
liability (whether in contract, tort, equity or otherwise) for any one or more
of the representations, warranties, covenants, agreements or other obligations
or liabilities of the Investor under this Subscription Agreement of or for any
claim based on, arising out of, or related to this Subscription Agreement or the
transactions contemplated hereby.

[SIGNATURE PAGES FOLLOW]

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Investor has executed or caused this Subscription
Agreement to be executed by its duly authorized representative as of the date
set forth below.

 

Name of Investor:               State/Country of Formation or Domicile:

By:  

 

        Name:  

 

        Title:  

 

       

Name in which Shares are to be registered (if different):      Date: ________,
2020 Investor’s EIN:         Business Address-Street:      Mailing
Address-Street (if different): City, State, Zip:      City, State, Zip:

Attn:  

 

     Attn:   

 

Telephone No.:      Telephone No.: Facsimile No.:      Facsimile No.: Number of
Shares subscribed for:         Aggregate Subscription Amount: $      Price Per
Share: $10.00

You must pay the Subscription Amount by wire transfer of United States dollars
in immediately available funds to the account specified by Conyers in the
Closing Notice.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Conyers has accepted this Subscription Agreement as of the
date set forth below.

 

CONYERS PARK II ACQUISITION CORP. By:  

 

Name: Title:

Date:                 , 2020



--------------------------------------------------------------------------------

SCHEDULE A

ELIGIBILITY REPRESENTATIONS OF THE INVESTOR

 

A. QUALIFIED INSTITUTIONAL BUYER STATUS

(Please check the applicable subparagraphs):

☐ We are a “qualified institutional buyer” (as defined in Rule 144A under the
Securities Act (a “QIB”)).

B. INSTITUTIONAL ACCREDITED INVESTOR STATUS

(Please check the applicable subparagraphs):

1.  ☐ We are an “accredited investor” (within the meaning of Rule 501(a) under
the Securities Act or an entity in which all of the equity holders are
accredited investors within the meaning of Rule 501(a) under the Securities
Act), and have marked and initialed the appropriate box on the following page
indicating the provision under which we qualify as an “accredited investor.”

2.  ☐ We are not a natural person.

Rule 501(a), in relevant part, states that an “accredited investor” shall mean
any person who comes within any of the below listed categories, or who the
issuer reasonably believes comes within any of the below listed categories, at
the time of the sale of the securities to that person. The Investor has
indicated, by marking and initialing the appropriate box below, the provision(s)
below which apply to the Investor and under which the Investor accordingly
qualifies as an “accredited investor.”

☐ Any bank, registered broker or dealer, insurance company, registered
investment company, business development company, or small business investment
company;

☐ Any plan established and maintained by a state, its political subdivisions, or
any agency or instrumentality of a state or its political subdivisions for the
benefit of its employees, if such plan has total assets in excess of $5,000,000;

☐ Any employee benefit plan, within the meaning of the Employee Retirement
Income Security Act of 1974, if a bank, insurance company, or registered
investment adviser makes the investment decisions, or if the plan has total
assets in excess of $5,000,000;

☐ Any organization described in Section 501(c)(3) of the Internal Revenue Code,
corporation, similar business trust, or partnership, not formed for the specific
purpose of acquiring the securities offered, with total assets in excess of
$5,000,000;

☐ Any trust with assets in excess of $5,000,000, not formed to acquire the
securities offered, whose purchase is directed by a sophisticated person; or

☐ Any entity in which all of the equity owners are accredited investors meeting
one or more of the above tests.

This page should be completed by the Investor

and constitutes a part of the Subscription Agreement.